74 U.S. 564 (____)
7 Wall. 564
GENERES
v.
BONNEMER.
Supreme Court of United States.

*565 The case was submitted by Mr. Janin for the plaintiff in error, and by Mr. Durant, contra.
Mr. Justice MILLER delivered the opinion of the court.
To permit the judge to make a statement of facts, on which the case shall be heard here, after the case is removed to this court by the service of the writ of error, or even after it is issued, would place the rights of parties who have judgments of record, entirely in the power of the judge, without hearing and without remedy. The statement of facts, filed without consent of the parties, must be treated as a nullity; and, as there is nothing on which error of the court below can be predicated, the judgment must be
AFFIRMED.